Citation Nr: 0327492	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-17 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension with 
hypercholesterolemia. 

2.  Entitlement to service connection for breast disease. 

3.  Entitlement to service connection for osteoporosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain the veteran's record of 
treatment from the VA Medical Center 
(VAMC) located in Altoona, Pennsylvania, 
for all records dated from 1999 to the 
present.

2.  When the above development has been 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the examinations 
described below.  Send the claims folder 
to the examiners for review.

Breast Disease Examination
Schedule the veteran for an examination 
by an oncologist.  All indicated testing 
should be performed.  The examiner should 
elicit a complete history from the 
veteran.  The examiner should also review 
the claims folder, to include a review of 
the veteran's service medical records.  
Based on the examination, the results of 
any tests administered and the claims 
folder review, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran's 
breast cancer or any other identified 
breast disease is etiologically related 
to service.  The rationale for all 
opinions expressed should also be 
provided.
Cardiovascular Examination
The examiner should identify the nature 
and extent of any existing hypertension 
or hypercholesterolemia.  All indicated 
studies and tests should be performed, 
and their results reported in detail.  
Based on the examination results, the 
veteran's history and the claims folder 
review, the examiner should provide an 
opinion as to whether the veteran has 
chronic hypercholesterolemia and if so, 
whether it is a disease.  If the examiner 
is of the opinion that it is a chronic 
disease which the veteran has, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the disease originated during the 
veteran's military service or is 
otherwise etiologically related to the 
veteran's active service.  Based on the 
examination results, the veteran's 
history and the claims folder review, the 
examiner should also provide an opinion 
as to whether it is at least as likely as 
not that hypertension, if currently 
present, originated during the veteran's 
active service or is otherwise 
etiologically related to her active 
service.  The rationale for all opinions 
expressed should be provided in the 
examination report.

Orthopedic Examination
The examiner should identify the nature 
and extent of any existing manifestations 
of osteoporosis, to include the specific 
joints affected.  All indicated studies 
and tests should be performed and their 
results reported in detail.  Based on the 
examination results, the veteran's 
history and the claims folder review, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any existing osteoporosis is 
etiologically related to the veteran's 
active service.  The rationale for all 
opinions expressed should be provided in 
the examination report.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





